Title: Elizabeth Smith Shaw to Abigail Adams 2d, 4 June 1786
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail (daughter of JA and AA)


     
      Haverhill May June 4th 1786
     
     Pray Madam, are you married? Nay then the wonder ceases. No matter now how loose your affections are towards every other Object. No matter now if every former friend, lies neglected, and forgot. But is Love really a narrower of the Heart? Does it as, Mr JQA asserts, “diminish general benevolence, and particular Friendships”? Does it like a Vortex draw all into one point, and absorb every stream of social Affection? If so—Why then I have been a long while mistaken—For I have ever considered it as an Emmanation from the almighty Mind. Though like a variety of other Passions, it may operate differently, upon different Characters. Yet when this divine Spark, is lighted up in a virtuous Bosom, and directed to a worthy Object, how is it productive of every generous, and noble Deed. How does it enlarge the Heart, give elegance to Thought, and refine the Taste, and from believing one Object deserving of our best affections, find ourselves drawn out in universal benevolence, and Complaceny towards the whole human Race.
     Here is the opinion of your Aunt, and your Brother upon the same Subject, you see how opposite they are. I assure you, we did not always differ so much in our judgment. But in this matter we were always opposed. I would never allow, it was so base, and sordid, a Passion as he thought it. I told him however wise he was in other things, yet he was but a novice in this—that he was no judge and that in a few years, I should hear quite another Language from him.
     I have a recent instance of the change of Persons with Time, and Circumstance in Mr Thaxter. Who ever spurned more at the Idea of being in Love than he—yes, I will say, in Love. And where can we now find a greater Votary. Where can we see a more tender, attentive, fond Lover than in him. Who ever looked his Soul away more than he.
     So that I have great hopes of your Brother. His time is not yet come. Minerva will I hope for a while shield him from the fascinating Charms of Calipso a Eucharis, or any of the wood Nymphs. His Business now is quite of another nature. To woo fair Science, in her secret Walks, he must now hardly indulge the Idea of anything else, or view it only, as a beautiful Landscape, whose original he may one day, probably reach.
     
     Miss Hazen after whom you enquire, left our Family last February. The frequent Assemblys occasioned her being out at so late hours as made it very inconvenient. You may possibly recollect that in America, late Hours were considered as greatly prejudicial to Health, and as incompatible with the Peace, and good Order of Families. And any deviation from those good and wholsome Rules, would be viewed as more criminal in our Family than in Others. This with some other things made me feel very desirious, that she should remove her lodgings.
     Nature has indeed been very bountiful to this young Lady, and lavished her Favours (I had almost said) with too liberal a Hand. She appears at the first Acquaintance “Made to engage all Hearts, and charm all Eyes.” I wish I could proceed with my Lord Littleton. It is with grief that I find myself necessitated to forbear. At the first interviews my Neice would have thought her a precious Vine, that would have yielded the choicest Fruit, under the kind, fostering hand of Education. Unhappy girl! She lost a Parent in Infancy, feign would I, have endeavoured to supply the place—but alas! Her opinions were formed and her Mind had received a Bias, intirely inconsistent with my Ideas of a wife, amicable Woman, before she came into Haverhill. Gay company Scenes of dissapation, and the adulation payed by the other Sex, had called of her attention from things of real importance, and every worthy pursuit; and two years at A boarding School had induced her to think that to dress, to dance, to Sing, to roll the Eye, and to troll the Tongue were the only essential, and the highest Qualifications of a Lady. She has quik Wit, a fine flow of Spirits, and good humour, a lively imagination and an excellent natural Capacity. Too lovely and too charming to be given up, and lost. Yet with all these Endowments I found it utterly impossible to establish those Sentiments of Sincerity, Delicacy, and Dignity of manners, which I consider as so essential to the female Character. As she was a Lady of leisure I wished her to appropriate certain portions of time, to paticular Employments. To read with attention and methodically—but you might as easily have turned the Course of Merimac from East to West, as perswaded her to have wrote, read, or worked only as her volatile Spirit, and inclination prompted her. Words which would turn a double Construction, a double entendre, that subtle and base corruptor of the human Heart she was no ways averse to. She did not fully consider that an ungaurded look, or gesture would excite familiarities from the Libertine, and in the Eyes of a sensible, delicate Youth, forever tarnish her Reputation. Accus­tomed to the voic of adulation, the Language of sober Truth, was too bitter an ingredient for her to relish, and was never received without many Tears, which always grieved me, for it is much more agreeable to my feelings to commend, than to reprove.
     And now, my dear niece, I will plainly tell you that I feel hurt that so many vessels have arrived without one line to your aunt Shaw, who loves you so tenderly, and feels as interested in every thing that befalls, or can happen to my dear friend, as any one in America. I am sorry if you want assurances of this. I wrote to you twice in the course of the winter. One was a particular answer to yours of October the 2d, and August 3d. As they have not been noticed I fear they are lost. I cannot believe my niece so wholly devoted to scenes of dissipation as to forget her friend; nor will I believe that her new connection has engrossed all her time and attention. If I thought this to really be the case, I would petition Colonel Smith to permit you to appropriate a certain portion of your time to write and to think of me. I assure you your descriptions, your sentiments, your reflections, constituted a great part of my pleasure and happiness. And as I would wish you, for your own comfort, to be a most obliging wife, I would tell him that it was really an act of benevolence to write to your aunt; that the mind gained strength by exercise; that every benevolent act sweetened the temper, gave smiles and complacency to the countenance, and rendered you more fit and disposed for the kind and tender offices of that new relation which, I presume, ere this you have entered into.
     But in whatever relation, situation, or circumstances of life this may find you, Mr. Shaw joins me in wishing you “health, long life, long youth, long pleasure, and a friend,” to heighten joy and soften the sorrows of this uncertain state.
     
      Adieu! my ever dear niece, and believe me most sincerely and affectionately Your Aunt,
      Eliza Shaw
     
    